DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.
Response to Amendments
In response to the Amendments to Claims 1, 7, and 14-16 to recite “proximal strut slot” and Claims 10, 12, and 18-19 to recite “locking collar” filed on 07/13/2021, the amended claims are approved and the objections are withdrawn.
Applicant’s arguments with respect to Claims 1-7, 10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (MPEP 2129) [App. No. 16/150,024; PGPUB US 2020/0100804] in view of Skillrud et al. (US 10722257) [hereinafter Skillrud] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (MPEP 2129) [App. No. 16/150,024; PGPUB US 2020/0100804] in view of Skillrud et al. (US 10722257) [hereinafter Skillrud] and in further view of Fung et al. (US 20130144311) [hereinafter Fung]. 
Regarding claim 1, applicant discloses as admitted prior art a joint assembly used in endovascular devices (para. 0004) comprising:
a shaft (10) comprising a main body (12) and an enlarged end (enlarged step (14)) at a distal end of the main body (see Figs. 1 and 2, labelled “Prior Art”);
a proximal strut (18) comprising a proximal strut slot (not labeled) (shown in Figs. 1 and 2), engaged to the enlarged end (18) of the shaft (12); 

The admitted prior art discloses that the joint assembly is attached to a clot engaging portion but only illustrates a portion of the structure i.e. the proximal strut; therefore, the admitted prior art does not explicitly disclose a clot engaging portion comprising a plurality of struts and the proximal strut (18) extending proximally from the plurality of struts.
Skillrud teaches in the same field of endeavor of connector/joint assemblies in endovascular devices for removing clot material from a blood vessel (abstract and col. 31 lines 1-17; see Figs. 1A-2G) and further teaches both a clot engaging portion (capture structure (100)) [in a form of an expandable cage] comprising a plurality of struts (see Figs. 1A-B) and a proximal strut (proximal portion 100a of the capture structure 100) (shown in Figs. 9A-B) extending proximally from the plurality of struts;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clot engaging portion in the admitted prior art to include a plurality of struts extending from the proximal strut and forming an expandable frame as taught by Skillrud, since the admitted prior art is silent on the exact structure of the clot engagement portion (i.e., structure of clot engagement portion distal of proximal strut) and Skillrud discloses that it is known to provide a clot engaging portion comprising a plurality of struts attached to a proximal strut, and such structure is satisfactory for clot engagement and retrieval. 
Furthermore, the admitted prior art fails to disclose the locking collar at least partially covering the enlarged end of the shaft and the proximal strut slot of the proximal strut.
Skillrud further teaches a locking collar (outer band (902)) comprising a proximal face (proximal terminus (948)) and a distal face (distal terminus (946)) (Figs. 9A-B), and at least partially covering the enlarged end (094) of the shaft (12) and the proximal strut slot (104) of the proximal strut (100a) (see Figs. 9A-B).

the claimed invention to modify the locking collar in the admitted prior art to extend the length of the locking collar so that it covers the enlarged end of the shaft and the proximal strut slot [taught by Skillrud] in order to securely couple the capture structure to the shaft and fix the proximal portion of the capture structure relative to the elongated shaft (col. 31 lines 38-48). 
Additionally, the modified admitted prior art in view Skillrud fails to disclose the enlarged end comprising a non-circular elliptical cylindrical cross section.
Fung teaches a snare connection assembly (Fig. 1) comprising a main body (frangible member (1604)) and an enlarged end (snare (1600)) located at a distal end of the main body ( see Fig. 16A) (para. 0049), wherein the enlarged end (snare (1600)) is positioned within a portion of a locking collar (elongated body (1602)) (see Fig. 16A) and wherein the enlarged end (snare (1600)) and a first section (1610) of the locking collar (1602) comprises a non-circular elliptical (“oval”) cylindrical cross section for the purpose of preventing rotation of the enlarged end (snare (1600)) relative to the first section (1610) of the locking collar (elongated body (1602)) (Fig. 16A) (see para. 0049 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the shape of the enlarged end and the locking collar in the admitted prior art to include the non-circular oval of Fung in order to prevent the enlarged end (snare (1600)) from moving proximally, distally, or rotating relative to the locking collar (elongated body (1602)), thereby effectively immobilizing the enlarged end (snare (1600)) relative to the locking collar (elongated body (1602)) (para. 0050).
	
Regarding claim 2, the modified device of the admitted prior art discloses wherein at least a portion of the enlarged end (14) is received in the proximal strut proximal strut slot (not labeled) (see Fig. 1 of admitted prior art).
Regarding claim 3, the modified device of the admitted prior art discloses wherein the enlarged end (14) of the shaft (10) defines a shaft step with the main boy (12) of the shaft (10) (see Figs. 1 and 2 of admitted prior art).
Regarding claims 4, the modified device of the admitted prior art discloses wherein the locking collar (16) is generally cylindrical (see Figs. 1 and 2 – admitted prior art, modified in view of Fung; see par. 0050 of Fung).
Regarding claim 5, the modified device of the admitted prior art discloses wherein the locking collar (16) is generally elliptical cylindrical (see para. 0050 of Fung).
Regarding claim 7, applicant discloses as admitted prior art a joint assembly used in endovascular devices (para. 0004) comprising:
a shaft (10) comprising a main body (12) and an enlarged end (enlarged step (14)) at a distal end of the main body (see Figs. 1 and 2);
a proximal strut (18) comprising a proximal strut slot (not labeled) (see Figs. 1 and 2),
wherein the main body (12) of the shaft (10) is received in the proximal strut slot (not labeled) (see Fig. 1); and
a locking collar (16) comprising a proximal face (not labeled) (shown in Figs. 1 and 2) and a distal face (not labeled) (shown in Figs. 1 and 2);
However, the admitted prior art discloses that the joint assembly is attached to a clot engaging portion [in a form of an expandable cage] but only illustrations a portion of the structure i.e. the proximal strut; therefore, the admitted prior art does not explicitly disclose an expandable cage comprising a proximal strut comprising a proximal strut slot.
Skillrud teaches in the same field of endeavor of connector/joint assemblies in endovascular devices for removing clot material from a blood vessel (abstract and col. 31 lines 1-17; see Figs. 1A-2G) and further teaches a clot engaging portion (capture structure (100)) [in a form of an expandable cage] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clot engaging portion in the admitted prior art to include a plurality of struts extending from the proximal strut and forming an expandable frame as taught by Skillrud, since the admitted prior art is silent on the exact structure of the clot engagement portion (i.e., structure of clot engagement portion distal of proximal strut) and Skillrud discloses that it is known to provide a clot engaging portion comprising a plurality of struts attached to a proximal strut, and such structure is satisfactory for clot engagement and retrieval. 
Furthermore, the admitted prior art fails to disclose the locking collar at least partially covering the enlarged end of the shaft and the proximal strut slot of the proximal strut.
Skillrud further teaches a locking collar (outer band (902)) comprising a proximal face (proximal terminus (948)) and a distal face (distal terminus (946)) (Figs. 9A-B), and at least partially covering the enlarged end (094) of the shaft (12) and the proximal strut slot (104) of the proximal strut (100a) (see Figs. 9A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the locking collar in the admitted prior art to extend the locking collar so that it covers the enlarged end of the shaft and the proximal strut slot [taught by Skillrud] in order to securely couple the capture structure to the shaft and fix the proximal portion of the capture structure relative to the elongated shaft (col. 31 lines 38-48).
Additionally, the modified admitted prior art in view Skillrud fails to disclose the enlarged end comprising a non-circular elliptical cylindrical cross section.
Fung teaches a snare connection assembly (Fig. 1) comprising a main body (frangible member (1604)) and an enlarged end (snare (1600)) located at a distal end of the main body ( see Fig. 16A) (para.  for the purpose of preventing rotation of the enlarged end (snare (1600)) relative to the first section (1610) of the locking collar (elongated body (1602)) (Fig. 16A) (see para. 0049 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the shape of the enlarged end and the locking collar in the admitted prior art to include the non-circular oval of Fung in order to prevent the enlarged end (snare (1600)) from moving proximally, distally, or rotating relative to the locking collar (elongated body (1602)), thereby effectively immobilizing the enlarged end (snare (1600)) relative to the locking collar (elongated body (1602)) (para. 0050).
Regarding claim 10, the modified device of the admitted prior art discloses wherein the locking collar (16) comprises a first side and a second side (see Fig. 1 of admitted prior art) , wherein a first slit (not labeled; shown in Figs. 1 and 2 of admitted prior art) is formed from the distal face of the locking collar into at least a portion of the first side of the locking collar and a second slit (not labeled; shown in Figs. 1 and 2 of admitted prior art)  is formed from the distal face of the locking collar into at least a portion the second side of the locking collar.
Regarding claim 13, the modified device of the admitted prior art discloses wherein the expandable cage is configured to engage a blood clot within vasculature (para. 0002 of admitted prior art).
Regarding claim 14, the combination of the admitted prior art and Skillrud disclose wherein when the locking collar (16) at least partially covers the enlarged end (14) of the shaft (10) and the proximal strut slot (not labeled) of the proximal strut (18) (taught by Skillrud; see Figs. 9A-B of Skillrud), the locking collar (16) constrains the proximal strut (18) such that the proximal strut proximal strut slot 
Regarding claim 15, applicant discloses as admitted prior art a joint assembly used in endovascular devices (para. 0004) and the method steps thereof comprising: 
providing a shaft (10) comprising a main body (12) and an enlarged end (enlarged step (14)) at a distal end of the main body (see Figs. 1 and 2);
providing a proximal strut (18) comprising a proximal strut slot (not labeled) (shown in Figs. 1 and 2), and 
engaging the proximal strut slot (not labeled) of the proximal strut (18) to the enlarged end (14) of the shaft (10) (see Fig. 1);
The admitted prior art discloses in Figs. 1 and 2 that the locking collar (16) is cylindrical in shape and disposed on the shaft, but does not disclose how the locking collar is placed on the shaft and therefore does not expressly disclose sliding the locking collar (6) onto the main body (12) of the shaft (10). However, it appears that the locking collar is either slid over the shaft in order to place the locking collar at the desired position on the shaft, or the locking collar is formed directly in place over the shaft, and either of these methods of placing the locking collar on the shaft would have been considered obvious to one of ordinary skill in the art as they both merely lead to the predictable result of providing a locking collar being disposed on the shaft.  Therefore, it would have been considered obvious to include the step of sliding the locking collar (6) onto the main body (12) of the shaft (10) for the predictable result of mounting the locking collar onto the main body of the shaft in a known manner.
The admitted prior art discloses that the joint assembly is attached to a clot engaging portion [in a form of an expandable stentriever cage] but only illustrations a portion of the structure i.e. the proximal strut; therefore, the admitted prior art does not explicitly disclose an expandable stentriever cage comprising a proximal strut comprising a proximal strut slot.
Skillrud teaches in the same field of endeavor of connector/joint assemblies in endovascular devices for removing clot material from a blood vessel (abstract and col. 31 lines 1-17; see Figs. 1A-2G) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal strut in the admitted prior art to include the structure of the clot engaging portion [in a form of an expandable stentriever cage] extending from the proximal strut as taught by Skillrud, since the structure of the clot engaging portion being attached to the proximal strut is known in the art as a satisfactory configuration. 
Furthermore, the admitted prior art fails to disclose the locking collar at least partially covering the enlarged end of the shaft and the proximal strut slot of the proximal strut.
Skillrud further teaches a locking collar (outer band (902)) comprising a proximal face (proximal terminus (948)) and a distal face (distal terminus (946)) (Figs. 9A-B), and at least partially covering the enlarged end (094) of the shaft (12) and the proximal strut slot (104) of the proximal strut (100a) (see Figs. 9A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the locking collar in the admitted prior art to extend the locking collar so that it covers the enlarged end of the shaft and the proximal strut slot [taught by Skillrud] in order to securely couple the capture structure to the shaft and fix the proximal portion of the capture structure relative to the elongated shaft (col. 31 lines 38-48). 
Additionally, the modified admitted prior art in view Skillrud fails to disclose the enlarged end comprising a non-circular elliptical cylindrical cross section.
Fung teaches a snare connection assembly (Fig. 1) comprising a main body (frangible member (1604)) and an enlarged end (snare (1600)) located at a distal end of the main body ( see Fig. 16A) (para. 0049), wherein the enlarged end (snare (1600)) is positioned within a portion of a locking collar  for the purpose of preventing rotation of the enlarged end (snare (1600)) relative to the first section (1610) of the locking collar (elongated body (1602)) (Fig. 16A) (see para. 0049 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the shape of the enlarged end and the locking collar in the admitted prior art to include the non-circular oval of Fung in order to prevent the enlarged end (snare (1600)) from moving proximally, distally, or rotating relative to the locking collar (elongated body (1602)), thereby effectively immobilizing the enlarged end (snare (1600)) relative to the locking collar (elongated body (1602)) (para. 0050).
Regarding claim 16, the modified device of the admitted prior art discloses at least partially enclosing the enlarged end (14) of the shaft (10) and the proximal strut slot (shown in Fig. 1 of admitted prior art) of the proximal strut (18) by the locking collar (16) (as explained in claim 15 above).
Regarding claims 19, the modified device of the admitted prior art discloses forming a first slit (not labeled; shown in Figs. 1 and 2 of admitted prior art) in the distal face of the locking collar (16) into at least a portion of the first side of the locking collar (see Fig. 1 of admitted prior art); and 
forming a second slit (not labeled; shown in Figs. 1 and 2 of admitted prior art) in the distal face of the locking collar (16) into at least a portion the second side of the locking collar.
Regarding claim 20, the modified device of the admitted prior art discloses constraining the proximal strut (18) by the locking collar (16) such that the proximal strut proximal strut slot (not labeled; shown in Fig. 1 of admitted prior art) cannot disengage from the enlarged end (14) of the shaft (10) when the endovascular device is under load (as explained in claim 15 above).
	 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771               

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771